DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/1/2022 has been entered.  Claims 1, 3-5, 7-9 and 32-44 remain pending in the present application. 
Allowable Subject Matter
Claims 1, 3-5, 7-9 and 32-44 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “each boss protrudes separately from a common surface of the buckle member, is shaped as an arc of a circle having radius R; and is concentrically arranged relative to the socket; wherein a gap fully separates a first one of the pair of bosses from a second one of the pair of bosses” now included in independent claims 1, 37 and 42 are not anticipated or rendered obvious by the prior art of record in the Examiner’s position.  It is the Examiner’s position that the prior art of record does not disclose these feature.  These references, Nelson US 7913957, Derman US 6126135, Kang US 5714723 and Seyedin US 2009/0045311 disclose manners of enabling relative rotation between mating parts but none have the claimed boss structure now required in claims 1, 37 and 42.  As can be seen in both Derman and Seyedin, the bosses are circular bosses that mate with a continuous track, but the bosses are not shaped as an arc of a circle having radius R.  Kang’s disclosure is drawn towards a structure where relative rotation is limited between the parts which contradicts what is claimed in claims 1 and 42 and what is required in base reference Nelson.  Therefore, it is the Examiner’s position that one of ordinary skill would not have found Applicant’s claimed invention obvious and claims 1, 3-5, 7-9 and 32-44 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632